DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 May 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 calls for presenting, on a display, “a representation of the oxygenation index, the oxygen saturation index, and the methemoglobin measurement”. It is unclear if this single representation is a combination of all three parameters, or if each is represented separately. For the purposes of examination it will be treated as the latter but correction is required.
Claim 13 refers to “the oxygenation parameter” in line 22; there is no antecedent basis for this limitation in the claim. It appears the claim should refer to “the oxygenation index”; for the purposes of examination it will be treated as such but correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim s 1, 3, 7-9, 12, 16, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dellinger ("Effects of inhaled nitric oxide in patients with acute respiratory distress syndrome: Results of a randomized phase II trial”, RP Dellinger, JL Zimmerman, RW Taylor, RC Straube, DL Hauser, GJ Criner, K Davis Jr, TM Hyers, P Papadakos; Critical Care Medicine, Volume 26(1), January 1998, pp. 15-23) in view of Corenman (US 5129401), Benaron (US 2009/0048502), Stenzler (US 2005/0076907), and Acker (US 2015/0075522).
Regarding claim 1, Dellinger discloses a method of delivering a desired dose of nitric oxide with a nitric oxide delivery device (abstract) comprising: supplying, to a first inlet, a flow of nitric oxide from a therapeutic gas supply comprising nitric oxide (p. 3, “Treatment Procedures” discusses an NO delivery device); supplying, to a second inlet, a flow of breathing gas from a ventilator (ventilator, p. 3, ”Treatment Procedures” section); providing a combined flow of nitric oxide and breathing gas to a breathing hose (the ventilator), where the combined flow includes the desired dose of nitric oxide, and administering the combined flow to the patient (p. 3, “Treatment Procedures”); measuring mean airway pressure of the combined flow in the hose “near” the patient utilizing a “proximal” pressure transducer (p. 5, in the “Statistical Method” section, calls for using a mean airway pressure in a calculation - as such– it must inherently be measured); measuring fraction of inspired oxygen (FiO2) using a FiO2 measurement means (p. 3, last paragraph); measuring, using an oxygen measurement means, one or more oxygen measurements selected from the group consisting of arterial oxygen saturation (SaO2), peripheral oxygen saturation (SpO2), partial pressure of oxygen in arterial blood (PaO2) (p. 4, first paragraph, which discusses “adequate oxygenation” being a monitored parameter); measuring methemoglobin (Table 3); 
transmitting the measurements to a signal processor and, with the processor, calculating an oxygenation index based upon the mean airway pressure measurement obtained from the proximal pressure transducer, the one or more oxygen measurements obtained from the oxygen measurement means, and the FiO2 measurement obtained from the FiO2 measurement means (p. 5, first paragraph finds an oxygenation index); 
presenting representations of the oxygenation index and methemoglobin measurement on a display (p. 3, “Treatment Procedures” section, where values are visible to the unblinded investigator; also Tables 3, 6&7); and 
calculating if the oxygenation index is below or above a predetermined limit, and adjusting the flow of nitric oxide or the breathing gas to the patient if the oxygenation index is above the limit such that the oxygenation parameter will be below the predetermined limit and the desired dose of nitric oxide will be administered (Treatment Procedures, 3rd paragraph – top of p. 4). 
In the alternative, as Dellinger is not specific as to the exact configuration of components used, Corenman teaches that it would have been obvious to include air inlets and an air outlet (either end of passage 240 in element 106), a “proximal” pressure transducer in a sample line off a breathing hose (see figure 4A, the sampling line leads off main body 106 to lead to the pressure sensor and various other sensors; without a point of reference any location is “proximal” of something), and a signal processor and a display (element 104) to implement the disclosed steps, in order to allow delivery of the gas and to increase the speed and accuracy of calculations that are explicitly disclosed as being performed as part of Dellinger.
Dellinger does not disclose also calculating and displaying an oxygen saturation index. Benaron teaches a method of monitoring a patient’s condition (abstract) which includes finding and displaying both an oxygenation index (claim 29) and an oxygen saturation index (claim 32). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Dellinger and also included finding an oxygen saturation index from the gathered data, as taught by Benaron, in order to provide additional analysis of the patient’s condition. The Examiner notes that, as Dellinger discloses displaying all the data, this would also include display of the oxygen saturation index.
Dellinger does not explicitly recite the use of an injector module to produce the combined flow of delivery gases. Stenzler teaches a method of monitoring a patient during ventilatory treatment with delivery of nitric oxide which includes an injector module that receives flows of breathing gas and therapeutic gas comprising nitric oxide or a nitric oxide-releasing agent through first and second inlets of the module (paragraphs [0066], [0068]-[0069]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Dellinger and used an injector module to combine the flows, as taught by Stenzler, in order to ensure even mixing. 
Dellinger, as modified, does not disclose automatically adjusting the flow of nitric oxide and/or breathing gas such that the oxygenation parameter will be below the limit and the desired dose of nitric oxide will be administered. 
Acker teaches a method of delivering breathing gas and nitric oxide to a patient, where the flow of nitric oxide and/or the breathing gas is automatically adjusted in response to measured parameters to ensure that the subsequent delivery results in the patient’s monitored parameters satisfy a condition while also delivering a desired dose of nitric oxide (paragraph [0068], [0118]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Dellinger, as modified, and automated the adjustment of the flow of nitric oxide and/or breathing gas, as taught by Acker, in order to decrease the response time if conditions are adverse.

Regarding claim 3, Dellinger further discloses that the FiO2 measurement means comprises a FiO2 sensor (p. 4, first paragraph).
Regarding claim 7, Dellinger further discloses supplying nitric oxide in an amount to provide a predetermined concentration of nitric oxide to a patient (p. 3, last paragraph).
Regarding claim 8, Stenzler’s injector module includes a flow transducer measure the flow of breathing gas (paragraphs [0028], [0065]). 
Regarding claim 9, Dellinger further discloses that the signal processor is configured to communicate with the FiO2 measurement means and the oxygen measurement means (p. 5, first paragraph, inherent as all parameters are used in the calculation).
Regarding claim 12, Stenzler further teaches purging a supply line via a purge valve (paragraph [0071]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Dellinger, as modified, and included the step of purging a supply line with a purge valve, as further taught by Stenzler, in order to clear the system.


Regarding claim 16, Dellinger discloses a method of delivering nitric oxide comprising: providing a source of therapeutic gas comprising nitric oxide (p. 3, last paragraph), and a source of breathing gas (p. 4, first paragraph) and administering a combined flow of the desired dose of nitric oxide and the breathing gas, where the combined flow includes the desired dose of nitric oxide (p. 3, “Treatment Procedures”); providing a plurality of sensors comprising at least one sensor configured to measure fraction of inspired oxygen (FiO2) (p. 4, first paragraph; p. 5, first paragraph), at least one pressure transducer configured to measure a mean airway pressure measurement associated with the combined flow of nitric oxide and breathing gas (Abstract; p. 5, first paragraph - as the mean airway pressure value is used, it must inherently be measured); at least one sensor configured to measure an oxygen parameter (p. 4, first paragraph; p. 5, first paragraph) that is at least one of partial pressure of oxygen in arterial blood (PaO2) (p. 4, first paragraph, which discusses “adequate oxygenation” being a monitored parameter), and at least one sensor configured measure methemoglobin (Table 3); transmitting the measurements to a signal processor and calculating an oxygenation index based upon measurements (p. 5, first paragraph) and present on a display the oxygenation parameter and methemoglobin measurement (Tables 3, 6&7); and calculating if the oxygenation index is below or above a predetermined limit, and adjusting the flow of nitric oxide or the breathing gas to the patient such that the oxygenation index will be below predetermined limit and the desired dose of nitric oxide will be administered (Treatment Procedures, 3rd paragraph – top of p. 4). 
In the alternative, as Dellinger is not specific as to the exact configuration of components used, Corenman teaches that it would have been obvious to include air inlets and an air outlet (either end of passage 240 in element 106), a pressure transducer in a sample line off a respiratory tube (see figure 4A, the sampling line leads off main body 106 to lead to the pressure sensor and various other sensors), and a signal processor and a display (element 104) to implement the disclosed steps, in order to allow delivery of the gas and to increase the speed and accuracy of calculations that are explicitly disclosed as being performed as part of Dellinger.
Dellinger does not disclose also calculating and displaying an oxygen saturation index. Benaron teaches a method of monitoring a patient’s condition (abstract) which includes finding and displaying both an oxygenation index (claim 29) and an oxygen saturation index (claim 32). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Dellinger and also included finding an oxygen saturation index from the gathered data, as taught by Benaron, in order to provide additional analysis of the patient’s condition. The Examiner notes that, as Dellinger discloses displaying all the data, this would also include display of the oxygen saturation index.
Stenzler teaches a method of monitoring a patient during ventilatory treatment with delivery of nitric oxide which includes an injector module that combines the flows of breathing gas and therapeutic gas comprising nitric oxide or a nitric oxide-releasing agent (paragraphs [0066], [0068]-[0069]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Dellinger and used an injector module to combine the flows, as taught by Stenzler, in order to ensure even mixing. 
Dellinger, as modified, does not disclose automatically adjusting the flow of nitric oxide and/or breathing gas such that the oxygenation parameter will be below the limit and the desired dose of nitric oxide will be administered. 
Acker teaches a method of delivering breathing gas and nitric oxide to a patient, where the flow of nitric oxide and/or the breathing gas is automatically adjusted in response to measured parameters to ensure that the subsequent delivery results in the patient’s monitored parameters satisfy a condition while also delivering a desired dose of nitric oxide (paragraph [0068], [0118]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Dellinger, as modified, and automated the adjustment of the flow of nitric oxide and/or breathing gas, as taught by Acker, in order to decrease the response time if conditions are adverse.

Regarding claim 18, Dellinger further discloses operating one or more control valves to provide the flow of the therapeutic gas (p. 4, last paragraph).

Claims 2, 4-6, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dellinger, as modified and applied above, and further in view of Chen (US 2011/0041849). 
Regarding claims 2, 4, and 5, Dellinger does not disclose additionally measuring SpO2. Chen teaches monitoring a patient during delivery of a breathing gas which includes measurement of SpO2 (paragraph [0002]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Dellinger and used a pulse oximeter for measuring SpO2, as taught by Chen, in order to provide additional information for controlling ventilation. 
Regarding claims 6 and 17, Dellinger does not disclose providing an alarm system operable by a signal from said signal processor indicative of a predetermined value of oxygenation index, oxygen saturation index, SpO2, SaO2, methemoglobin, or airway pressure. Chen teaches a device for monitoring a patient during delivery of a breathing gas which includes an alarm system which responds to a value such as SpO2 being out of range (paragraph [0030]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Dellinger, as modified with an alarm, as taught by Chen, in order to provide notification of adverse conditions.

Claims 10, 11, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dellinger, as modified above, in view of Chen and Millet (US 2005/0113709).
Regarding claims 10 and 15, Dellinger further discloses displaying calculated values of mean airway pressure (Tables 6&7). Dellinger does not also disclose displaying SpO2, SaO2. Chen teaches determining and displaying SpO2 (figure 4) in a ventilator system. Millet teaches use of a ventilator system which is configured to determine and display SaO2 (paragraphs [0053], [0055]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Dellinger and also obtained and displayed SpO2 and SaO2 values, as taught by Chen and Millet, in order to provide additional information about the subject. 
Regarding claims 11 and 19, Dellinger does not also disclose transmitting the values of monitored and calculated parameters to a remote information management system. Chen teaches monitoring during administration of breathing gas which includes determining SpO2 (figure 4) and transmitting all determined values to a remote system (paragraph [0032]). Millet teaches use of a ventilator system which is configured to determine and transmit SaO2 values (paragraphs [0052], [0053]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Dellinger and also obtained SpO2 and SaO2 values, as taught by Chen and Millet, and transmitted all the data to a remote system, as also taught by Chen and Millet, in order to provide additional information about the subject. 

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dellinger in view of Corenman, Benaron, and Acker.
Regarding claim 13, Dellinger discloses a method for delivering nitric oxide comprising: administering a combined flow of a therapeutic gas comprising a desired dose of nitric oxide or a nitric oxide-releasing agent (p. 3, last paragraph) and breathing gas from a ventilator (p. 4, first paragraph); measuring a mean airway pressure (MAP) measurement associated with the combined flow using a “proximal” pressure transducer (abstract; p.t, first paragraph); measuring a fraction of inspired oxygen (FiO2) (p. 4, first paragraph; p. 5, first paragraph), measuring an oxygen parameter that is one or more of arterial oxygen saturation (SaO2), peripheral oxygen saturation (SpO2) and partial pressure of oxygen in arterial blood (PaO2) (p. 4, first paragraph; p. 5, first paragraph); measuring methemoglobin (Table 3); calculating an oxygenation index based upon the measurements of the sensors (p.. 5, first paragraph finds an oxygenation index), presenting the oxygenation index and methemoglobin measurement (p. 3, “Treatment Procedures” section, where values are visible to the unblinded investigator; also Tables 3, 6&7); and calculating if the oxygenation index is below or above a predetermined limit, and adjusting the flow of nitric oxide or the breathing gas to the patient such that the oxygenation index will be below the predetermined limit and the desired dose of nitric oxide is administered (Treatment Procedures, 3rd paragraph – top of p. 4). In the alternative, as Dellinger is not specific as to the exact configuration of components used, Corenman teaches that it would have been obvious to include a “proximal” pressure transducer in a sample line off a breathing hose (see figure 4A, the sampling line leads off main body 106 to lead to the pressure sensor and various other sensors), and a signal processor and a display (element 104) to implement the disclosed steps, in order to allow delivery of the gas and to increase the speed and accuracy of calculations that are explicitly disclosed as being performed as part of Dellinger.
Dellinger does not disclose also calculating and displaying an oxygen saturation index. Benaron teaches a method of monitoring a patient’s condition (abstract) which includes finding and displaying both an oxygenation index (claim 29) and an oxygen saturation index (claim 32). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Dellinger and also included finding an oxygen saturation index from the gathered data, as taught by Benaron, in order to provide additional analysis of the patient’s condition. The Examiner notes that, as Dellinger discloses displaying all the data, this would also include display of the oxygen saturation index.
Dellinger, as modified, does not disclose automatically adjusting the flow of nitric oxide and/or breathing gas such that the oxygenation index will be below the limit while the desired dose is still administered. Acker teaches a method of delivering breathing gas and nitric oxide to a patient, where the flow of nitric oxide and/or the breathing gas is automatically adjusted in response to measured parameters to ensure that the subsequent delivery results in the patient’s monitored parameters satisfy a condition while also delivering a desired dose of nitric oxide (paragraph [0068], [0118]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Dellinger, as modified, and automated the adjustment of the flow of nitric oxide and/or breathing gas, as taught by Acker, in order to decrease the response time if conditions are adverse.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dellinger, as modified and applied above, and further in view of Chen (US 2011/0041849). 
Regarding claim 14, Dellinger does not disclose providing an alarm system operable by a signal from said signal processor indicative of a predetermined value of oxygenation index, oxygen saturation index, SpO2, SaO2, methemoglobin, or airway pressure. Chen teaches a device for monitoring a patient during delivery of a breathing gas which includes an alarm system which responds to a value such as SpO2 being out of range (paragraph [0030]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Dellinger, as modified with an alarm, as taught by Chen, in order to provide notification of adverse conditions.

Claim 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dellinger, as modified above, and further in view of Chen and Millet (US 2005/0113709).
Regarding claim 15, Dellinger further discloses displaying calculated values of mean airway pressure (Tables 6&7). Dellinger does not also disclose displaying SpO2 and SaO2. Chen teaches determining and displaying SpO2 (figure 4) in a ventilator system. Millet teaches use of a ventilator system which is configured to determine and display SaO2 (paragraphs [0053], [0055]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Dellinger and also obtained and displayed SpO2 and SaO2 values, as taught by Chen and Millet, in order to provide additional information about the subject. 

Response to Arguments
Applicant's arguments filed 18 May 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues only that Dellinger, as previously modified, did not also disclose finding and displaying an oxygen saturation index; this is taught by Benaron above.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791